Title: To Benjamin Franklin from James White and Other Would-Be Emigrants, [c. 12 November 1779]
From: White, James
To: Franklin, Benjamin


The intriguing letter from James White, published below, is a sample of the appeals Franklin received between November, 1779, and February, 1780, for help in emigrating to America. We have dated it [c. November 12, 1779] because on that day White sent a covering letter to an unnamed person in Amsterdam (Jean de Neufville, no doubt) asking him to convey his message to Passy. He affixed a list of twenty-odd names to that letter, possibly of influential people he knew in England and overseas, and said he had a letter of recommendation for, among others, Congressman Reed. Having received no response from Franklin, White wrote him again on January 6, in English, specifying this time that he knew how to “Colour Cotton Wool yarn or manufactur’d goods of the Cotton Kind from a pink to a Scarlet or Crimson.” His colors compare favorably with those of Turkey, the only other country where such dyeing is done. His family consists of four males and four females, all inclined, as he is, to live and die in America. Though unable to pay for the expenses of the crossing, he is willing to meet Franklin in Paris and answer his questions. If his departure cannot be organized soon, he will have no choice but to ask Sir Joseph Yorke for repatriation to England.
From Erfurt, Germany, comes a letter written on November 11 by the thirty-four-year-old Hieronymus Gradelmüller. The original, in tightly packed Gothic script, fills three pages. A French abstract—which is certainly what Franklin read—informs us that the gentleman, a printer, wishes to open a German printing shop, preferably in Philadelphia. He is capable of publishing in English, French, Italian, Greek, and various other languages. He only asks for Franklin or the United States to pay for his voyage and is certain that his establishment will flourish, given the large number of Germans settled in the country. Should Franklin think differently, because of the war or the existence of other German printing firms, the writer would love to be employed by Franklin himself. He is good at writing, calculating, knows French and Latin, and even a little jurisprudence.

An unusual reason for wanting to emigrate is given by “Louis-Pierre Bilon” (not his real name), whose letter is sent on January 1, from Lyon: his late parents left him a tidy fortune, his business is flourishing in spite of the war, but his soul is tormented by remorse over one serious lapse “contre l’honnêteté” that he committed. Now he wishes to flee and start a new life in a new hemisphere. He is well educated, a hard worker, and would never cost the United States anything, on the contrary. If only Franklin would receive him, he would open his heart to him and confess. He feels better already for having written.
While equally cagey, d’Andrieu blames fate rather than himself for his misfortunes. Born into a respectable family in Carcassonne and very well connected, he endured “des malheurs marqués” and was advised to try his luck in Paris. But his misery is worse than ever and his last hope is that his small talents will allow him to survive in America. Unfortunately, he lacks the funds to get there, and he throws himself humbly at Franklin’s feet. His letter is undated.
François Cadio, whose carpentry work has taken him to just about every port of France since 1753, and who is well known at the Bureau de la marine in Versailles, wishes to emigrate with an apprentice, Venant fils aîné. He has lost his entire fortune in an extended lawsuit and would appreciate a passport and free passage, convinced that he will be of great use to the Americans. He too has neglected to date his letter, but since it is addressed to BF as minister plenipotentiary its earliest possible date is 1779.
The letter that John Vaughan sent Temple Franklin on January 1 is really concerned with non-emigration. He refers to the project of leaving Bordeaux and sailing for America that he had mentioned in October but says that he has now changed his mind after receiving a message from his brother advising him to stay put. The Vaughan family feels that the young man should carry out more commercial transactions with the West Indies and acquire some capital and prestige before crossing the ocean. They promise to send their Bordeaux business his way and that in Nantes to Jonathan Williams, Jr.
As coincidence would have it, it was on that very date that Temple was answering Vaughan’s previous letter, with the information that Franklin’s advice was not to move until he had secured his father’s approval. Should that be the case, he would be furnished with all the desired letters of recommendation. Consequently, Temple had not yet forwarded to Vaughan père the letter he had been entrusted with but was waiting for new instructions.
 
May it pleas your Excellency
[c. November 12, 1779]
By the favour of Mr De Neauviel at Amsterdam I hope this may reach your Excellency in order to lay my Case before you. I presume you might have been inform’d of a Family of eight people leaving England the 23d August 78 designing for America but if not though have Reccomendations to your Excellency as well as Many Other Eminent Persons in America. I have found it Hitherto Impracticable to get there though the Most desireable [place] to me & Family Under Heaven Myself being born Under a good King [has] at All times fill’d them with Notions of Freedom that Nothing but death [can] Extirpate These principles was the governing principles of as Valuable a Father as Any in England. These are his Sons & Sons Sons I would hope these Sentiments will raise your Excellences Assistance in Order to Convey us to my so much desir’d Country where Shall Carry with me Several Branches of Business but One perhaps the Most Valuable that ever was hit on for any Country it being A discovery I have Made in Holland & for which England France [and] Spain has Offer’d Ten Thousand pound Each But these powers Shall [never?] reap any Benifit from the discovery of it from me provided your Excellency will Vouchafe Us a Conveyence And I do Assure your Excellency that no Business in the World Could conduce so Much to America’s Trade & Interest. I am now at Haarlem in Holland where I hardly think my self Safe for a gentleman with whom I [enter’d] into partnership in the Carpet Business haveing told me he Made ten Experiments a day for ten years. I enter’d on Experiments myself & so far Succeeded & so foolish as to Show him what had done Since which as he Never come within a possibility of Success he has Under pretentce told me he is not able to Carry on the Carpet Business So that his Money being Sunk & what I had gone with it. He is Now trying every cruel Art he is Master of to Famish me & Family into a Discovery of what as been the Attempt of Europe for Century’s but has Never Succeeded with any person my Self Excepted. If therefore Your Excellency thinks me worthy of Notice your Answer pointing out a Safer place of Abode than where I now am it would Secure the Most Valuable Trade for America & perhaps the person of Your Excellency’s Most Devoted Humble Servant
James White
P.S. I am affraid a letter by post would not Come Safe to me as I am persuaded there is a Combination to Starve me to A Complyence to what they want Viz a Discovery of my Secret I hope ’twill not be Long before I hear what am further to Expect my situation being so Critical this Juncture.

 
Addressed: To / His Excellency Benjamin Franklin / Embassador from the United States / of America to the Court of France / at / Paris
Notation: Whete James 3. Aout 1778.
